Citation Nr: 1546610	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-36 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis and/or hypertension.

2.  Entitlement to service connection for a foot disability, to include hammer toes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to August 1991.  Thereafter, he served in the Tennessee National Guard and was called for active duty from February 2003 to July 2003 and from December 2003 to April 2005.  There is also unverified evidence of record that the Veteran was activated from September 7, 2005 to September 30, 2005 following Hurricane Katrina.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2014, the Veteran testified before the undersigned Veteran's Law Judge at a travel board hearing.  The transcript of that proceeding has been associated with the claims file.

In March 2015, the Board remanded the claims for further development, to include providing the Veteran additional notice regarding his claim for service connection for sleep apnea and to schedule the Veteran for VA examinations.  The Board now finds that the RO provided the Veteran suitable notice for the sleep apnea claim; however, the medical opinion provided regarding his claim for service connection for a foot disability was inadequate and a remand of that claim is necessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Sleep apnea did not have its clinical onset in service, is not otherwise related to service, and is not due to or aggravated by service-connected sinusitis and/or hypertension.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in pre-adjudication letters sent in September 2005, March 2006, January 2007, March 2007, September 2007 and November 2007, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate claims for service connection, including what he needed to provide and what would be obtained by VA.  

The Veteran's service treatment records (STRs) from his first period of service are associated with the claims file.  In December 2007, the VA made a formal finding of unavailability of STRs for the periods of service from February 2003 to July 2003 and from December 2003 to April 2005.  The record reflects, however, that the Veteran submitted records from those time periods he considered relevant.  The VA also requested the Veteran's personnel records.  A formal finding of unavailability of personnel records for the periods of service after August 1991 appears in the claims file.  Private treatment records identified by the Veteran were acquired.  The Veteran has not indicated that there are outstanding VA treatment records or private treatment records that the VA has not attempted to obtain.

In May 2014, the Board remanded the claim to schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of his diagnosed sleep apnea.  In March 2015, the Board remanded the claim again to provide the Veteran adequate notice and obtain an addendum medical opinion.  The Board finds that the examination and addendum opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board concludes that all relevant evidence has been obtained and that there is sufficient evidence on file with which to make a decision on the claim decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II.  Service Connection Generally

The Veteran alleges that he began experiencing symptoms of sleep apnea during his period of active duty service with the Tennessee National Guard between December 2003 and April 2005.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
  
To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  When a condition may be diagnosed by its unique and readily identifiable features, such as a broken leg or a dislocated shoulder, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Certain chronic diseases are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3) , 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing service connection for certain diseases is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) . See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Here, the Board notes that the Veteran is not entitled to presumptive service connection for his sleep apnea, as it is not considered a chronic disease for purposes of 38 C.F.R. § 3.303(b).  

Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination related to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..." 

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  A layperson is generally not capable of opining on matters requiring medical knowledge.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

III. Entitlement

The record reflects a current diagnosis of sleep apnea.  

There is no mention of sleep apnea or sleep apnea symptoms during the Veteran's first period of active duty.

At his hearing in February 2014, the Veteran indicated he had symptoms while on active duty between December 2003 and April 2005 that have continued since that time. 

The first assessment of sleep apnea appears in a September 2003 private treatment record while the Veteran was in the National Guard, but between periods of active duty.  As mentioned, not all of the treatment records from the Veteran's February 2003 to July 2003 and December 2003 to April 2005 periods of service are available.  However, records from June 2003, May 2004, June 2004, February 2005 and March 2005 were submitted by the Veteran and none of them pertain to symptoms or treatment for sleep apnea.  

Complaints of fatigue and insomnia appear in private treatment records beginning in June 2005.  A December 2005 VA treatment record indicated "sleep disturbance" having gone on for the past 5 months.  A June 2006 VA treatment record indicates "a complaint first voiced today of sleepiness."  The Veteran indicated he snored, had daytime somnolence and morning fatigue.  Records indicate a diagnosis of sleep apnea in October 2007 and that the Veteran had been using a CPAP machine since October 2006.

The Veteran underwent a VA examination in August 2014.  It was noted the Veteran had been diagnosed with sleep apnea in July 2006 after a VA in-home sleep study.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was caused, or aggravated beyond the natural progress of the disorder, by his service-connected disabilities, to include sinusitis and/or hypertension.  The examiner opined that there was no medical evidence that sleep apnea can be caused by or permanently aggravated by hypertension or sinusitis.  The examiner explained that sleep apnea was due to an abnormality of the posterior pharynx and that an episode of sinusitis might temporarily affect the sleep apnea but that no permanent aggravation would be expected.  The Board sought an addendum opinion following the provision of a notice letter to the Veteran providing him with the evidence necessary to substantiate a claim for service connection on a secondary basis.  In July 2015, an examiner opined that there was no medical evidence that the Veteran had symptoms of sleep apnea in service or a diagnosis while in service.  In addition, there was no medical evidence in the literature that would indicate that sinusitis and/or hypertension could be the cause or permanently aggravate sleep apnea.

Upon review of the evidence, to include records provided by the Veteran for the period between December 2003 and April 2005, the record does not support a grant of service connection for sleep apnea.  The evidence suggests a diagnosis of sleep apnea after separation from service and there is no medical evidence to link the diagnosis to a period of active duty or to one of the Veteran's service-connected disabilities.

Notably, although lay persons, such as the Veteran, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of whether sleep apnea may be caused or aggravated by sinusitis and/or hypertension falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is not shown to possess the medical knowledge to attribute sleep apnea to sinusitis and/or hypertension. While the Veteran has competently and credibly described his symptoms, he is not competent to opine on such a complex medical question as the etiology of his sleep apnea.  As such, the Board accords more probative weight to the opinion of the VA examiners, who, based on medical knowledge and experience, concluded that the Veteran's sleep apnea is not related to his service-connected sinusitis and hypertension.  

Because the preponderance of the evidence does not support the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sleep apnea is denied.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

The record reflects diagnoses of various disabilities in the Veteran's feet.  The first of these were noted one month after enlistment onto active duty. The various diagnoses include pes planus, recurrent metatarsalgia and more recently, hallux valgus and hammer toe in the second toes bilaterally.  Evidence of pain in the Veteran's feet appears throughout the record.  Through various remands, the Board had attempted to obtain an adequate medical opinion regarding the likely etiology of the Veteran's foot conditions.  

A May 1983 enlistment examination is negative for foot problems.  In November 1983, the Veteran sought treatment for foot pain.  Pes planus and metatarsalgia were assessed.  A January 1988 Report of Medical History indicated the Veteran had painful ankles when walking for extended periods because his "feet turn in".  A STR from April 1988 indicated ankle pain and that the Veteran was wearing arch supports, but they caused blisters when running.  The examiner assessed metatarsalgia.  No foot trouble was noted on the Veteran's May 1991 separation examination and accompanying Report of Medical History.

A June 2003 STR mentions foot pain, but no further details were provided.  A clinical evaluation in March 2005 documented an abnormal evaluation of the feet and indicated the presence of callouses.  A May 2005 VA treatment record indicated bilateral pain in the soles of the Veteran's feet.  A QTC examination report dated in March 2006 noted pes planus and a moderate degree of valgus on both the right and left.  X-ray results were within normal limits.  In April 2006, the Veteran sought treatment for pain in the left second toe.  The assessment was Morton's Neuroma.  A May 2006 VA treatment record indicates a provisional diagnosis of Morton's Metatarsalgia.

A private treatment record dated in November 2008 indicated hammer toe deformities and bunion deformities bilaterally.  An April 2009 VA treatment record indicated hallux valgus of the left foot.  No other abnormality was noted.  A February 2010 VA treatment record indicated flat feet with metatarsalgia.  

In an initial remand of the claim in May 2014, the board noted that metatarsalgia was noted during service in 1983 and 1988 and then again after service in May 2006, November 2008 and February 2010.  The Board also noted continuing treatment for foot pain and discomfort since his initial period of service despite his feet being noted as normal on his 1983 entrance examination.  On remand, the Board sought a VA examination to obtain an etiology opinion.

As noted in the Board's second remand in March 2015, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) , and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."   Id. at (b)(1); 38 U.S.C.A. §§ 1111, 1137.  Given this, the Board finds that the presumption of soundness attaches in this case and unless the presumption of soundness is rebutted, it is presumed that the Veteran's feet were normal and not disabled prior to entrance onto active duty.

To rebut the presumption of soundness, VA must demonstrate that there is clear and unmistakable evidence that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service.  38 U.S.C.A. § 1111.  In other words, it is the government's burden to show that it is undebatable both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Following the Board's May 2014 remand, in August 2014, the Veteran underwent a VA examination of his feet.  The examiner recognized a diagnosis of metatarsalgia in the right foot in 1983.  It was noted that the Veteran did not currently have metatarsalgia.   As to whether the Veteran's current diagnoses were related to service, the examiner indicated that there was no evidence to show the metatarsalgia noted in service was recurrent or that the hammer toes or hallux valgus diagnosed in November 2008, three years after the Veteran's last period of active duty, were related to service.  He did opine that the hammer toes may have been caused by the hallux valgus.

Upon review, the Board found the examination inadequate because the examiner did not note the recurrent nature of the metatarsalgia and no opinion was provided as to whether the presumption of soundness had been rebutted give the notation of pes planus and metatarsalgia in November 1983, one month after the Veteran's October 1983 enlistment.

In July 2015, a VA examiner reviewed the claims file and opined as follows:

There is no medical evidence of the veteran having a foot disability prior to service.  He had been diagnosed with metatarsalgia prior to service but there was no evidence on his entrance examination of metatarsalgia.  This condition appears to have resolved prior to service.  There was no medical evidence on exam on 8/26/14 that the Veteran had metatarsalgia or any complication related to this prior diagnosis and therefore no permanent aggravation is noted for metatarsalgia.  No diagnosis of pes planus is noted for the Veteran.  

Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded.  See Stegall.  Here, the examiner focused on the August 2014 examination upon which flat feet, a.k.a. pes planus, was not noted despite evidence of record of pes planus in November 1983, March 2006 and February 2010.  An opinion regarding pes planus must be provided because evidence suggests that the Veteran has had pes planus, at the very least, since November 1983, although flat feet was not noted on every examination.   

To assist in providing the most complete possible record, the Board will remand the claim for a new VA examination of the Veteran's feet to determine if he presently has pes planus and/or metatarsalgia and what is the most likely cause of those disabilities - for example whether such disabilities are congenital, caused by an abnormal gait given evidence that the Veteran's ankles turn in or caused by training or some other event during military service.   If pes planus is identified, the examiner should be sure to state whether it is undebatable that pes planus pre-existed service and if so, whether it is undebatable that the condition was not aggravated therein.  The examiner should note the long history of foot problems beginning shortly after enlistment and during and after his last periods of active service.  Although the evidence currently suggests that hallux valgus and hammer toes were diagnosed several years following separation from the Veteran's last period of active duty, the examiner should also consider whether the onset of either condition or both occurred during active duty service given the evidence of continuing symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the electronic claims file.

2. After appropriate development of the record, schedule the Veteran for a VA examination of the feet with a different examiner than the examiner who provided the August 2014 examination or the July 2015 addendum opinion. 

The claims file should be made available for review, and the examination report should reflect that such review occurred.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should fully identify each disability that is present, to include, if applicable, flat feet (a.k.a pes planus) and/or metatarsalgia.

Following physical examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely (50 percent probability or greater) that any current foot disability was incurred in or caused by the Veteran's active service as opposed to some other cause or factor.

The examiner should specifically note indications of pes planus in 1983, 2006 and 2010 as well as notations of metatarsalgia in 1983, 1988, 2006, 2008 and 2010 along with continuing treatment for foot pain throughout the record.  The examiner should also note that no foot abnormalities were noted on the Veteran's entrance examination in May 1983.

Along with an opinion as to whether any diagnosed foot disability had its onset in or is otherwise directly related to service, the examiner should provide an opinion as to the following: 

a) Can it be said that it is undebatable that the Veteran had metatarslagia and/or pes planus prior to entrance onto active duty in May 1983 despite the absence of foot concerns on his entrance examination?

(b) If the answer to (a) above is yes, is it undebatable that the Veteran's pre-existing metatarsalgia and/or pes planus was NOT aggravated during any period of active duty?  In other words, is it undebatable that there was no permanent worsening in severity during service?

If your opinion is that it is undebatable that a pre-existing foot condition was NOT aggravated, please provide a reason for your opinion, providing medical information about the condition itself which led you to the conclusion that the pre-existing foot condition was clearly NOT aggravated during active duty.

(c) If the answer to (b) above is no, is it at least as likely as not that any currently diagnosed foot condition, including, but not limited to, pes planus, hammer toes, hallux valgus and/or metatarsalgia, originated during the Veteran's periods of active service or is otherwise related thereto?

The examiner should note that some service treatment records were formally found to be missing and that the evidence of record does suggest on-going foot problems since the 1980s, including recurrent metatarsalgia.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  To help avoid an additional remand, the RO must ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, the RO should take the appropriate corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


